IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

Plaintiff, Case No. 3:18-CR-176
JUDGE WALTER RICE

v.

SHARMAR DAKWAUN MCQUATER,
Defendant.
OPINIQ_N AND OR_DER

The United States Probation Oflice for the Southern District of Ohio received on March
l, 2019, two Subpoenas issued from the Dayton Municipal Court for the Southern District of
Ohio Probation Department and Human Resources Department to Produce Documents,
Information, or Objects in a Criminal Case and for United States lProbation Ofi'icer Danie Fugate
to appear for deposition. For the following reasons, the Court QUASHES both subpoenas.

I.

The Director of the Administrative Ofiice of the United States Courts has promulgated
regulations establishing procedures for the production or disclosure of documents and the
testimony of federal judicial personnel, including United States probation officers, in legal
proceedings. Those procedures, outlined in Volurne 20, Chapter 8 of the Guide to Judz'ciary
Policy (the “Guide”), have been adopted by this Court in its local criminal rules. See S.D. Ohio
Crim. R. 32.3(b). F ederal judicial personnel may not provide testimony or produce records in
legal proceedings except as authorized in accordance With the regulations set forth in Volume 20,
Chapter 8 of the Guide. Guide to Judz'ciarj) Polz’cy, Vol. 20, ch. 3, § 820(3); see also In re

Morm'ng Song Bz`rd Fooa' Lz'lig., 119 F. Supp. 3d 793, 799 (S.D. Ohio 2015) (restating the

Guz'de’s general prohibition on testimony and record production in legal proceedings).

A request for testimony or production of records from judicial personnel “shall set forth,
or shall be accompanied by an affidavit setting forth, a written statement by the party seeking the
testimony or production of records, or by counsel for the party.” Guide to Judicz'ary Policy, vol.
20, ch. 8, § 830(a). The statement or affidavit must contain “an explanation of the nature of the
testimony or records sought, the relevance of the testimony or records sought to the legal
proceedings, and the reasons why the testimony or records sought, or the information contained
therein, are not readily available from other sources or by other means.” Id. “This explanation
shall contain sufficient information for the determining officer [as identified below] to detennine
whether or not federal judicial personnel should be allowed to testify or the records should be
produced.” Id. If the request lacks a suchient explanation, the determining officer may deny the
request or ask that the requester provide additional information Ia'.

J udicial personnel may not provide testimony or produce records in legal proceedings

without the prior approval of a “determining officer.” Guz'de to Judiciarj) Policy, vol. 20, ch. 8, §
840(a). The determining officer Varies depending on the request. As to requests directed to an
employee or former employee of a court office-such as the Clerk’s office, the Probation office,
or the Pretrial Services office_the determining officer is the unit head of the particular office_
such as the Clerk of Court, the Chief Probation Officer, or the Chief Pretrial Services Officer.
Ia’. § 840(b)(3). If a request is directed to a court office, the determining officer shall consult
with the Chief District Judge regarding the proper response to the request. Id.; see also S.D. Ohio
Crim. R. 32.3(c).

“ln response to a request for testimony or the production of records by federal judicial

personnel in legal proceedings . . . the determining officer may determine” Whether and how the

judicial personnel may respond. Guz`de to Judicz‘ary Policy, vol. 20, ch. 8, § 850(a). The
determining officer may deny a request if the request does not meet any requirement imposed by
Volume 20, Chapter 8 of the Guide. Id. Moreover, when determining whether to authorize the
production of judicial records or the testimony of judicial personnel in legal proceedings, “the
determining officer Will consider, based on [several enumerated factors], the effect in the
particular case, as well as in future cases generally, which testifying or producing records will
have on the ability of the federal judiciary or federal judicial personnel to perform their official
duties.” Id.

II.

Here, after consulting with the Chief United States Probation Officer, the Court
concludes that the Probation Depa.rtment shall not comply with the subpoena. The subpoena was
not issued in accordance with the requirements established in Volume 20, Chapter 8 of the
Guide. The subpoena did not set forth, or contain an affidavit setting forth, “an explanation of
the nature of the testimony or records sought, the relevance of the testimony or records sought to
the legal proceedings, and the reasons why the testimony or records sought, or the information
contained therein, are not readily available from other sources or by other means.” Guide to
Judiciary Poll'cy, vol. 20, ch. 8, § 830(3).

Reinforcing the Court’s decision is the policy underlying the Probation Ofiice’s
collection and maintenance of information Probation Office policy explains that

[c]oniidentiality of pretrial services information is preserved primarily to
promote a candid and truthful relationship between the defendant and the pretrial
services officer. Disclosure of pretrial services information for purposes other than

for the determination of` pretrial release deters defendants nom cooperating with

pretrial services officers. The officers’ ability to collect information is adversely

affected by too closely identifying the officers with parties requesting the
disclosure

The reasons for maintaining the confidentiality of pretrial, probation and
supervised release supervision records are as compelling In order to obtain
complete and accurate information about the conduct and condition of defendants
and offenders under supervision to ensure they are in compliance with the court’s
orders; in order to monitor their activities to determine if conditions of supervision
or release should be modified, and; in order to better assist in providing correctional
treatment in the rehabilitation process of offenders, probation and pretrial services
officers must be able to get information Only with confidentiality will the offender
and others be likely to openly share information of these kinds.

Policy Statement Re: Probation and Pretrial Services Records and State Court Subpoenas of
Probation and Pretrial Servr'ces Ojj'z`cers 2 (2005).
III.
For these reasons, the Court QUASHES the subpoena The Probation Departrnent for
the Southern District of Ohio shall not provide the requested confidential documents
IT IS SO ORDERED.

#>JA'>"~)`Q\°\ A/

DATE EDMUN')! A. sARGUs, JR.
cHIEF UNITED srArEs DISTRICT JUI)GE

